Citation Nr: 1827299	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a broken left foot.

2. Entitlement to an initial rating in excess of 10 percent for hypothyroidism.

3. Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 1, 2011.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In support of his claims, the Veteran testified at a hearing in Washington, D.C., in April 2012.  Thereafter, in April 2013 the Board, in relevant part, remanded these claims for additional development.  In June 2014, however, the Veteran requested another Board hearing regarding the issues on appeal.  Accordingly, in December 2015, the Board once again remanded the claims to the Agency of Jurisdiction (AOJ) to schedule another hearing.  In January 2017, the Veteran's attorney cancelled the request for another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board must once again remand these claims for additional development.

As mandated by the Board's April 2013 remand directives, the Veteran was provided another VA examination in June 2015 regarding the increased rating claim for hypothyroidism.  Shortly, thereafter, in July 2015, the Veteran presented to the emergency room complaining of worsening symptoms due to this disability and being out of his medication.  See VA medical treatment records dated July 2015.   Accordingly, in conjunction with a new VA examination, additional medical records since July 2015 should be obtained before a decision is made on this claim.

Regarding the Veteran's claims for an increased rating for PTSD and service connection for residuals of a left broken foot, the April 2013 Board remand directives instructed the RO to issue a statement of the case (SOC) to the Veteran to allow him the opportunity to file a substantive appeal, if he so desired.  This was accomplished in June 2014 and the Veteran timely filed his substantive appeal a few days later.  The record, however, shows that the Veteran was provided a new VA examination in June 2015, reassessing the severity of his PTSD.  It also reflects that after the June 2015 VA examination, the AOJ did not readjudicate this claim or provide the Veteran with a supplementary SOC (SSOC) after this examination.  In addition, a review of the records reflects that the Veteran never waived initial consideration by the AOJ of this new received evidence.  Therefore, the claim for an increased rating must be remanded to readjudicate this claim in light of the evidence received after the June 2014 SOC.  See 38 C.F.R. §§ 20.800, 20.1304 (2017).

With respect to the claim for residuals of a left broken foot, the Veteran contends that he incurred the injury to his left foot while on active duty.  A review of his service treatment records (STRs) reflect that in July 2005, the Veteran was seen on several occasions for complaints that he injured his left foot/ankle after falling out of his bunk bed.  Imaging studies of the left foot, at that time, were negative for a fracture.  However, the fact that the Veteran injured his left foot in service and his STRs confirm this fact, triggers the VA's duty to provide the Veteran with a VA examination to determine the nature and etiology of the Veteran's claimed left foot disorder.

As the claim for a TDIU is intertwined with the other issues pending before the Board at this time, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from October 2017 forward.

2. Thereafter, schedule appropriate VA examinations reassessing the severity of the Veteran's hypothyroidism and his PTSD.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiners.  The examination reports should indicate that this has been accomplished.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner(s) must state why this is the case.

3.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed residuals of a left foot fracture.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.

The examiner should identify all current left foot disorders found to be present.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50% or greater probability) that any current left foot disorder had its clinical onset during active service or is related to any incident of service, including the July 2005 incident when the Veteran fell out of his bunk bed.

A clear rationale for all opinions should be provided. If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

4. After completing the above actions and any other development deemed necessary, the Veteran's claims should be readjudicated.  If the claims remain denied, a SSOC should be provided to the Veteran and his representative. After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




